DECISION
The application of the above-named defendant for a review of the sentence of four years for Grand Larceny imposed on June 3rd, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that the sentence was not proper, reasonable, and sufficiently lenient, the crimes, the individual, and the sentencing goals kept in mind, particularly when it is considered that the defendant has a record of 4 prior felony convictions, which, if used, could have resulted in imprisonment for life or years without limit. Further, defendant will be eligible for parole consideration in March, 1970.
As to whether or not defendant should now be transferred to the State Hospital is beyond the power of this Court to consider. Our power is limited to, “* * review the judgment so far as it relates to the sentence imposed* Section 95-2503, R.C.M. 1947.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.